DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species A in the reply filed on 22 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
One reference on the information disclosure statement filed 15 May 2020 (notated with a strike through) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing (“configured…”) and construction reserved for claims; and 3) does not narratively and concisely describe the invention. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 15, it is unclear whether the claim intends for each of the first and second crop areas to comprise distinct crop rails, or whether the two areas are intended to be connected by one rail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk (US 2014/0196880), in view of McGregor (US 2015/0024674).
For Claim 1, Pinchuk discloses an air movement system (title, disclosure) for plant cultivation (the device disclosed by Pinchuk is employed in a plant cultivation environment, in the same manner as the instant invention, [0005]) comprising: 
an air conditioner (40) configured to receive a gas mixture of air and carbon dioxide (the intake port suctions in a mixture of air from the environment, air which already has carbon dioxide present in it), regulate a temperature of the gas mixture, and output the gas mixture at the regulated temperature [0040]; 
a first fan (one of 46) configured to receive the gas mixture output by the air conditioner and supply the gas mixture as an air flow to a first crop area at a velocity [0041] towards an air intake (wherein either: 1) the ventilation openings 22 provide removal of the air from the environment, or 2) the air circulated through the greenhouse is suctioned back into the heat exchanger 40, both scenarios meet the claimed limitation); and 
at least one second fan (at least one of 24) configured to assist the air flow from the first crop area to a second crop area so as to maintain the velocity towards the air intake (wherein each of fans 24 pull air across multiple areas of plants contained within the greenhouse, thus 
Pinchuk is silent to each fan being bladeless.
McGregor, like prior art above, teaches a plant cultivation environment (title, disclosure), further comprising a plurality of bladeless fans (each fan element 30, Fig. 3 employed in the manner illustrated in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify each of the fans and blowers of the system of Pinchuk with the bladeless fan construction as taught by McGregor, in order to provide a cost-effective alternative to fans and blowers for better regulating the temperature of sensitive growing plants, [0002-10, McGregor].
For Claim 2, the above-modified reference teaches the air movement system of Claim 1, and McGregor further teaches wherein each of the first bladeless fan and the at least one second bladeless fan comprise an annular housing (the housing 11, as illustrated in Figs. 3 & 8), wherein the annular housing comprises an outer perimeter wall (the flat bottom portion of Fig. 8) and an inner perimeter wall (the curved upper portion of Fig. 8), wherein the outer perimeter wall and the inner perimeter wall are joined to define an annular airway (80) between the outer perimeter wall and the inner perimeter wall and an annular ventilator (62) around an inner circumference of the annular housing, wherein the annular ventilator is directed towards one side (17) of the annular housing ([0042], Fig. 8 of McGregor strongly resembles Fig. 8C of the instant invention).
For Claims 3-6, the above-modified reference teaches the air movement system of Claims 2 & 3.

wherein a diameter of the outer perimeter wall is within a range of 210 to 5,000 millimeters. 
wherein a diameter of the inner perimeter wall is within a range of 200 to 4,990 millimeters.  
wherein a maximum width of the annular airway is in a range of 7 to 30 millimeters.  
wherein a maximum width of the annular airway is 10 millimeters.  
However, it would have been an obvious matter of design choice to provide each fan with:
the diameter of the outer perimeter wall being between 210 and 5,000 millimeters,
the diameter of the inner perimeter wall being between 200 and 4,990 millimeters, and 
the annular airway with a maximum width of 10 millimeters…
in order to provide fans with an appropriate size based on the amount of area covered within the greenhouse, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, it is noted that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
For Claim 7, the above-modified reference teaches the air movement system of Claim 2, and McGregor further discloses wherein the annular housing comprises at least one fluid pipe that provides a pathway from an exterior of the annular housing to the annular airway, such that 
For Claim 11, the above-modified reference teaches the air movement system of Claim 7, and the combination above renders obvious that wherein the air conditioner outputs the gas mixture to a discharge pipe, and wherein the at least one fluid pipe of the first bladeless fan is connected to the discharge pipe of the air conditioner (the bladeless fan, McGregor, as installed in the same place(s) as blowers 46, Fig. 1A, Pinchuk would be in fluid communication with the air conditioner/heat exchanger 40, Pinchuk, and force the air out through sleeves 60, as discussed in [0041-42]).  
For Claim 12, the above-modified reference teaches the air movement system of Claim 2, and McGregor further teaches wherein a width of the annular airway decreases along an axis that is orthogonal to a plane of the annular housing from one side of the bladeless fan to an opposite side of the bladeless fan (the orthogonal cross section of Fig. 8 decreases in the same manner as the instant invention, Fig. 8C).  
For Claim 13, the above-modified reference teaches the air movement system of Claim 1, and the above-modified reference further teaches wherein the first bladeless fan and the at least one second bladeless fan are arranged along a same linear axis (each bladeless fan as taught by McGregor, one in place of element 46 and one in place of element 24, where there is an imaginary line that may be drawn between each fan).
For Claim 14, the above-modified reference teaches the air movement system of Claim 13, and the above-modified reference further teaches wherein the at least one second bladeless .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk and McGregor as applied to claim 1 above, and further in view of Gagne et al. (US 2019/0289803), hereinafter referred to as “Gagne.”
For Claim 15, the above-modified reference teaches the air movement system of Claim 1.
The above-modified reference is silent to wherein the first crop area and the second crop area comprise a crop rail.
Gagne, like prior art above, teaches a plant cultivation device (title, disclosure), further comprising a first crop area and a second crop area comprise a crop rail (either: 1) there are three crop areas illustrated as extending vertically in Fig. 2, each being supported by rail 25, or 2) there are at least two areas, i.e. the top and bottom of each of the three rails 25, either way: the enclosure of Gagne illustrates air circulation over multiple plant areas, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing crop rail(s) to support the plants grown in the greenhouse as taught by Gagne, in order to provide a conventional plant support for cultivating environmentally sensitive plants.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach the claimed system requiring an air conditioner receiving, regulating the temperature, and outputting a gas mixture of air and carbon dioxide through a first bladeless fan to a first crop area, the first bladeless fan comprising two fluid inlet ports spaced equidistantly about the circumference of the housing; and at least one second bladeless fan configured to assist the air flow from the first crop area to a second crop area; further requiring each of the first and second bladeless fans comprising: an annular housing, wherein the annular housing comprises an outer perimeter wall and an inner perimeter wall, wherein the outer perimeter wall and the inner perimeter wall are joined to define an annular airway between the outer perimeter wall and the inner perimeter wall and an annular ventilator around an inner circumference of the annular housing, wherein the annular ventilator is directed towards one side of the annular housing.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of Arbel et al. (US 20100257878), Takashima et al. (US 20160007544), for exemplary disclosures pertinent to the state of the art of greenhouses. Further, attention is drawn to the exemplary bladeless fan disclosures of Crawford et al. (US 7972111) and Fitton et al. (US 8197226 and 8770946). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643